DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-5 and 8-11 in the reply filed on 5-21-2021 is acknowledged. Because applicant did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al., JP2013127014, cited herein according to a translation.
Regarding claim 1, Kodama teaches a composite film for electronic devices comprising a first layer having a melt viscosity of 500-2,000 Pa·S at a temperature of 80 °C (corresponding to the claimed “layer A”) and a second layer having a melt viscosity of 50,000 Pa·S or more at a temperature of 80 °C (corresponding to the claimed “layer B”). See ¶ [0009].
Regarding claims 10 and 11, Kodama teaches a wiring board comprising the composite film, the wiring board made by laminating the composite film to a surface of a base material (Fig. 5, ¶ [0003], [0058]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al., JP2013127014, as applied above.
Regarding claims 2 and 3, Kodama teaches that the “layer B” may have a thickness of 
1-40 microns (¶ [0013]) and that the “layer A” may have a thickness of 5-150 microns (¶ [0014]), equating to a combined thickness of 6-190 microns. Note that when a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I).  

Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al., JP2013127014, as applied above, in view of Shirono et al., JP2014101398, cited herein according to a translation. 
Regarding claims 4 and 5, Kodama teaches that the composition may include an inorganic filler (¶ [0035]). The teachings of Kodama differ from the present invention in that although Kodama teaches that the “layer A” may be made from a polyimide compound, Kodama does not specifically teach a polyimide derived from an aliphatic maleimide compound and a diamine. Shirono, however, teaches such a composition (Fig. 1-4, ¶ [0058]-[0064]). Shirono teaches that the composition is useful in electronic devices (¶ [0153]) and possesses good stability and dielectric properties, among other desirable properties (¶ [0059]). It would have been obvious to one of ordinary skill in the art to use the composition of Shirono as the polyimide of Kodama, as the composition of Shirono possesses good 
Regarding claim 8, Shirono teaches that the composition may comprise a polyfunctional epoxy resin and a phenolic hydroxy-containing polybutadiene-modified polyamide (¶ [0053]-[0057], [0101], [0106], [0112]-[0113]). 
Regarding claim 9, the teachings of Shirono differ from the present invention in that although Shirono teaches that the composition has “excellent dielectric properties” and is intended to be used in devices that handle signals with a frequency of 1 GHz or higher (¶ [0152]), Shirono does not teach any specific dielectric tangent at 5 GHz. It would, however, have been obvious to one of ordinary skill in the art to provide the material with whatever dielectric tangent was necessary for the device to function optimally at the intended frequency, including a frequency of 5 GHz or higher, as Shirono explicitly teaches that the composition is intended to have excellent dielectric properties and be used in high-frequency devices. Additionally, the composition of Shirono is expected to inherently possess the claimed dielectric properties because the composition of Shirono is substantially identical to that which Applicant’s specification teaches to result in the claimed dielectric properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785